CHC Helicopter Corporation 4740 Agar Drive, Richmond, BC V7B 1A3 Canada T 604.276.7500 F 604.232.8359 www.chc.ca VIA EDGAR July 20, 2007 United States Securities and Exchange Commission Division of Corporation Finance Office of Global Security Risk Washington, D.C., 20549 - 0507 Attention: Ms. Cecilia D. Blye Dear Ms. Blye: This is to inform you that we have today filed a final report in respect of potential violations of U.S. export control laws with each of the office of Export Enforcement ("OEE") of the Department of Commerce and the Office of Foreign Assets Control ("OFAC"). We now await response from each of OEE and OFAC. Yours truly, /s/ Martin Lockyer Martin Lockyer Vice President Legal Services & Corporate Secretary
